United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1893
                        ___________________________

                                   Corey Spector

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Accredited Home Loans, Inc.; Select Portfolio Services; Millsap & Singer, P.C., as
Trustee; U.S. Bank, N.A., as Trustee, as successor-in-interest to Bank of America,
  N.A., as Trustee as successor by merger to LaSalle Bank, N.A., as Indenture
  Trustee for the holders of the Accredited Mortgage Loan Trust 2005-3 Asset
                                  Backed Notes

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: February 26, 2021
                             Filed: March 2, 2021
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
        Corey Spector appeals the district court’s1 dismissal of his action. He argues
on appeal that the district court erred in dismissing his wrongful foreclosure claim,
and erred by not granting him leave to amend his complaint. Upon careful de novo
review, see Ballinger v. Culotta, 322 F.3d 546, 548 (8th Cir. 2003) (standard of
review), we affirm. We find that Spector’s wrongful foreclosure claim was barred by
res judicata, as he previously litigated the same claim in state court, and the same
parties or their privies were involved in the state court proceedings. See Brown v.
Kan. City Live, LLC, 931 F.3d 712, 714 (8th Cir. 2019) (elements of res judicata
under Missouri law); Kesterson v. State Farm Fire & Cas. Co., 242 S.W.3d 712, 716
(Mo. 2008) (en banc) (where evidentiary details needed to prove claims were
different, but crux of inquiry was same, res judicata applied); Meadowfresh Sols.
USA, LLC v. Maple Grove Farms, LLC, 606 S.W.3d 193, 205 (Mo. Ct. App. 2020)
(assignee was in privity with assignor); Topchian v. JPMorgan Chase Bank, N.A.,
539 S.W.3d 879, 901 (Mo. Ct. App. 2017) (attorney appointed by bank for
foreclosure was in privity with bank). We also find that the district court did not err
in failing to grant Spector leave to amend his complaint. See Clayton v. White Hall
Sch. Dist., 778 F.2d 457, 460 (8th Cir. 1985) (no abuse of discretion in failing to
grant leave to amend where appellant merely concluded response to motion to dismiss
with request for leave to amend, and did not offer proposed complaint or even
substance of proposed amendment to court).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.

                                         -2-